               Case 2:18-cv-00085-LGW-BWC Document 18 Filed 04/17/20 Page 1 of 2

                                                                           U. \
                                                                                          COURT
                                                                                          ■ ; n/




                         Sn tl^e ©niteti ^tatejS Bisitrict Court ^                         ®
                        jFor tlie ^otttliem ©isftrict of([leore&
                                       Pmnsitotck ISitiistion

              JOSIAH BENNETT,

                         Petitioner,                       CIVIL ACTION NO.: 2:18-cv-85


                   V.



              WARDEN,CALHOUN STATE PRISON,

                         Respondent.


                                              ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 17.   Petitioner Josiah Bennett


              (''Bennett") did not file Objections to the Report and

              Recommendation.


                   Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation as the opinion of the Court.       Thus, the Court

              GRANTS Respondent's Motion to Dismiss, DISMISSES Bennett's 28

              U.S.C. § 2254 Petition as second or successive and untimely,

              DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal, and DENIES Bennett leave to




A0 72A
(Rev. 8/82)
                Case 2:18-cv-00085-LGW-BWC Document 18 Filed 04/17/20 Page 2 of 2



              appeal in forma pauperis and a Certific^e of Appealability.

                   30 ORDERED, this      1 ^ /^ay          AnA'/^ \         , 2020




                                               ^I^ISA GODBEY WOOD, JUDGE
                                              >ED STATES DISTRICT COURT
                                              ?HERN DISTRICT OF   GEORGIA




AO 72A
(Rev. 8/82)
